DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-15, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Court (WO 94/21723) in view of Endtner et al. (2015/0274941).
Regarding claims 1, 3, 4, and 9-10:  Court et al. teach a composition comprising polyamide and melamine-based flame retardant (Examples; Table 1).  Court teaches that the polyamide has a relative viscosity of 20 to 60 as measure in 90% formic acid (page 2, lines 31-33, page 4, lines 5-6).  Court teach that the polyamide is nylon 66 (claim 3).  The composition of Court does not comprise a poly(arylene ether) (Examples).
The relative viscosity overlaps the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Court fails to teach a flame retardant additive of claim 1.
However, Endtner et al. teach that in a polyamide 66 composition comprising a melamine-based flame retardant, the addition of a halogen-containing (bromopolystyrene), a phosphorus-containing flame retardant, and/or an inorganic flame retarding additive (aluminum diethylphosphinate or zinc borate) G) to improve the flame retardance [0110-0118].  Endtner et al. teach adding 1 to 30 wt% of component G) [0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 1 to 30 wt% of a halogen-containing (bromopolystyrene), a phosphorus-containing flame retardant, and/or an inorganic flame retarding additive (aluminum diethylphosphinate or zinc borate) as taught by Endtner et al. to the composition of Court to improve the flame retardance of the composition.
Since the composition is the same as claimed (same polyamide and the same flame retardant) it will possess the claimed flame retardancy.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.  Alternatively, it would have been obvious to optimize the amount of flame retardant added for the desire flame retardancy.  
	Regarding claim 2:  The composition of Court is free of the claimed polymers (Examples).
	Regarding claims 7-8:  Court in view of Endtner et al. teach the claimed amount of polyamide and flame retardant (Examples).
	Regarding claim 11-14:  Court teaches 10 to 30 wt% glass fibers (claim 5).  
	Regarding claim 15:  Court teaches process aids (Example 1).
	Regarding claim 21:  Court fails to teach the phosphorus-containing flame retardant.
	However, Endtner et al. teach adding the phosphorus-containing flame retardant melamine polyphosphate to an analogous composition as an additional flame retardant [0118].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add melamine polyphosphate as taught by Endtner et al. to the polyamide composition of Court to improve the flame retardance of the composition.    
	Regarding claim 22:  Court teaches examples free of glass fibers (Examples).


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Court (WO 94/21723). 
Court et al. teach a composition comprising the claimed amount of polyamide and a melamine-based flame retardant in the claimed amounts (Examples; Table 1).  Court teaches that the polyamide has a relative viscosity of 20 to 60 as measure in 90% formic acid (page 2, lines 31-33, page 4, lines 5-6).  Court teach that the polyamide is nylon 66 (claim 3).  Court teaches 10 to 30 wt% glass fibers (claim 5).  The composition of Court does not comprise a poly(arylene ether) (Examples).
The relative viscosity overlaps the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Since the composition is the same as claimed (same polyamide and the same flame retardant) it will possess the claimed flame retardancy.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.  Alternatively, it would have been obvious to optimize the amount of flame retardant added for the desire flame retardancy.  


Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Court (WO 94/21723) in view of Endtner et al. (2015/0274941).
Regarding claim 24:  Court et al. teach a composition comprising polyamide and melamine-based flame retardant (Examples; Table 1).  Court teaches that the polyamide has a relative viscosity of 20 to 60 as measure in 90% formic acid (page 2, lines 31-33, page 4, lines 5-6).  Court teach that the polyamide is nylon 66 (claim 3).  The composition of Court does not comprise a poly(arylene ether) (Examples).
The relative viscosity overlaps the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Court fails to teach a flame retardant additive of claim 1.
However, Endtner et al. teach that in a polyamide 66 composition comprising a melamine-based flame retardant, the addition of a halogen-containing (bromopolystyrene), a phosphorus-containing flame retardant, and/or an inorganic flame retarding additive (aluminum diethylphosphinate or zinc borate) G) to improve the flame retardance [0110-0118].  Endtner et al. teach adding 1 to 30 wt% of component G) [0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 1 to 30 wt% of a halogen-containing (bromopolystyrene), a phosphorus-containing flame retardant, and/or an inorganic flame retarding additive (aluminum diethylphosphinate or zinc borate) as taught by Endtner et al. to the composition of Court to improve the flame retardance of the composition.
Since the composition is the same as claimed (same polyamide and the same flame retardant) it will possess the claimed flame retardancy.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.  Alternatively, it would have been obvious to optimize the amount of flame retardant added for the desire flame retardancy.  
Regarding claim 25:  The composition of Court is free of glass fibers (Examples).


Response to Arguments
Applicant’s arguments have been considered but are moot due to the new grounds of rejection.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763